Order entered March 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00821-CR

                           TIMOTHY JAMES TAYLOR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80945-2012

                                              ORDER
       The Court REINSTATES the appeal.

       On January 15, 2015, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed. We received the clerk’s record on January 16,

2015. On February 16, 2015, court reporter LaTresta Ginyard filed a request for an extension of

time until March 13, 2015 to file the reporter’s record. She did not, however, tender the

reporter’s record until March 26, 2015. Because the Court now has the record, we VACATE the

January 15, 2015 order to the extent it requires findings.

       Because Ms. Ginyard did not tender the reporter’s record by March 13, 2015, we DENY

her February 16, 2015 extension request. On the Court’s own motion, we consider the reporter’s

record properly filed as of March 26, 2015.
       Appellant’s brief is due within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

LaTresta Ginyard, court reporter, and to counsel for all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE